     Case 8-20-72883-reg             Doc 16-1        Filed 11/04/20   Entered 11/04/20 10:34:21




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
In re:                                                                   Chapter 7

         SRS CAPITAL FUNDS, INC.                                         Case No.: 20-72883-reg
         aka SRS CAPITAL FUNDS 2 LLC,
         aka SRS CAPITAL FUNDS II, LLC,
         aka SRS CAPITAL LLC,

                                        Debtor.
---------------------------------------------------------x
                                ORDER PURSUANT TO RULE 2004 OF
          THE FEDERAL RULES OF BANKRUPTCY PROCEDURE DIRECTING
               SPENCER SILVERMAN TO APPEAR FOR ORAL DEPOSITION

         Upon the motion dated November 4, 2020 (the “Motion”) of Allan B. Mendelsohn

“Movant”) pursuant to Bankruptcy Rule 2004, for an order authorizing the Movant to issue a

subpoena directing Spencer Silverman (a/k/a Spencer Silver”), (the “Witness”) to appear for an

oral deposition as more fully set forth in the Motion; and this Court having jurisdiction to

consider the Motion and the relief requested therein in accordance with 28 U.S.C. § 1334; and

consideration of the Motion and the relief requested therein being a core proceeding pursuant to

28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and

1409; and this Court having determined that the relief requested in the Motion is in the best

interests of the Debtor’s estate, creditors and other parties in interest, and this Court having

determined that the legal and factual bases set forth in the Motion establish just cause for the

relief granted herein; and upon all of the proceedings had before the Court and after due

deliberation and sufficient cause appearing therefor; it is

         ORDERED that the Motion is granted on the terms set forth herein; and it is further

         ORDERED that the Movant is authorized under Bankruptcy Rule 2004 and 9016, to

issue such subpoenas as may be necessary to compel the production of documents and the
     Case 8-20-72883-reg         Doc 16-1     Filed 11/04/20    Entered 11/04/20 10:34:21




testimony of the Witness in connection with the administration of this chapter 7 case; and it is

further

          ORDERED that unless otherwise agreed to by the Movant, the Witness shall have

twenty-one (21) days from the service of the subpoena to appear for an oral deposition; and it is

further

          ORDERED that nothing herein shall limit the rights of the Witness under applicable law

to object to or oppose any subpoena the Movant my serve upon the Witness; and it is further

          ORDERED that the Movant shall file with the Court an affidavit or declaration of

service for each subpoenas Movant serves; and it is further

          ORDERED that this Order is without prejudice to the Movant’s right to file further

motions seeking additional documents and testimony pursuant to Bankruptcy Rule 2004(a) or

any other applicable law; and it is further

          ORDERED that the Court shall retain jurisdiction to resolve any disputes arising or

related to this Order including any discovery disputes that may arise between or among the

parties and to interpret, implement and enforce the provisions of this Order.
